Cunningham, J.
(dissenting) : The deed in question is not obnoxious to the .rule against perpetuities, because, first, the rule is not what the majority assume it to be, one against the perpetual vesting of title, but rather one against the unlawful or unreasonable postponement of the vesting of title ; and, second, if the rule against perpetuities were such as the majority assume it to be, the deed in question would not violate it because it conveys an absolute estate in fee simple, without limitation or condition serving to prevent alienation at any time.
The majority of the court base their opinion on an assumption. If that assumption be a false one, of necessity the conclusion is incorrect. That assumption is : “The foregoing deed is void on its face . . for it violates the rule against perpetuities of title in estates.” Not one syllable of ax'gument is found to sustain this conclusion. I think it is wholly unwarranted and has no basis in the law.
What is a perpetuity ? We are given no light on this question in the opinion, except that, in the latter part of it, it is said: “The rule against perpetuities was one of the wisest inventions of the common law. It was devised to px’event the perpetual entailment of *21estates and to give them over to free conveyance.” This definition goes very wide of the mark, as I will show. Many of the states of the union have enacted statutes defining for themselves, and defining differently from one another, the rule against perpetuities. In Kansas no statute whatever has been enacted upon the subject, so that whatever rule prevails here comes to us from the common law, as it must be granted ■that, under section 8014 of the General Statutes of 1901, “the common law as modified by constitutional and statutory law, judicial decisions, and the conditions and wants of the people, shall remain in force in aid of the general statutes of this state.” The rule against perpetuities as found in the common law, then, is the law of this case. At common law this rule, however, is not one against the right of alienation of title, or “the perpetual entailment of estates,” but one against the suspension of the vesting of title for a length of time obnoxious to the rule, usually spoken of as “during lives in being and twenty-one years and nine months thereafter.” It is not a rule against the perpetual vesting of title, but against the indefinite or illegal suspension of the vesting of title — a rule, for example, that forbade one from conveying a life-estate to his son, with a life-estate to his grandson not then living, and the fee over to his great-grandson. The rule grew up gradually — is a court-made rule. It grew out of the commercial necessity of having the title to realty vested somewhere within a reasonable time. On the other hand, the “perpetual entailment of estates” was a favorite of the common law, supporting, as it did, the right of primogeniture and growing out of the feudal system.
Let us look at the authorities. I quote largely from *22Professor Gray’s very learned work on Rule against Perpetuities :
“The rule against-perpetuities is often spoken of as aimed at restraints upon alienation. . . . The misconception has been aided by the name given to the rule. It would have been better had it been called the rule against remoteness. But usage has settled the name as the rule against perpetuities.” (§2.)
“The practice of confounding the rule against remoteness with the rules disallowing restraints on alienation has led to grave practical errors.” (§3.)
“But before considering its development, a perpetuity itself should be defined. The ambiguity of terms, which is such a prolific source of confusion in the law, is present here. The natural, the original, meaning of a perpetuity is ‘ an inalienable, indestructible interest.’ The second, artificial, meaning is, ‘an interest which will not vest till a remote period.’ This latter is the meaning which is attached to the term when the rules against perpetuities is spoken of. As has been said, §2, ante, it is to be regretted that the rule has not become known as the rule against remoteness. More than one erroneous decision would probably, have been then escaped. The natural meaning of the word ‘perpetuity’ as an inalienable, indestructible estate, is the sense in which we find it first used in the law. Thus a condition not to suffer a recovery of an estate-tail was declared to be bad as tending to cíeate a perpetuity.” (§140.)
“The true form of the rule against perpetuities is believed to be this : No interest subject to a condition precedent is good, unless the condition must be fulfilled, if at all, within twenty-one years after some life in being at the creation of the interest.” (§201.)
“.But in the rule against perpetuities the term has not this original, natural meaning, but a secondary, artificial one. A perpetuity in this secondary sense means ‘ an interest which will not vest till a remote period.’ The rule against perpetuities is not directed to preventing the alienation of present interests, but against the creation of remote future interests. Now *23while it is true that the nature of charitable trusts makes them inalienable, and therefore perpetuities, in the natural sense of that term, it is by no means a necessary incident of charitable trusts that they should be allowed to begin in the remote future ; or, in other words, that they should be exempt from the operation of the rule against perpetuities. The law may have exempted them, but such exemption is not involved in the conception of a charity.” (§591.)
“The prevention of property from inalienability is simply an incident of the rule against perpetuities, not its object. The true object of the rule is to restrain the creation of future conditional interest.” (§ 600.)
In the American and English Encyclopedia of Law, volume 22, second edition, page 703, the rule is thus defined:
“The rule against perpetuities has nothing whatever to do with the alienability of property, but concerns itself solely with the vesting of future interests therein within a certain prescribed period.”
In Pennsylvania the common-law rule as to perpetuities had not been interfered with by statute, and it was there held in City of Philadelphia v. Girard’s Heirs, 45 Pa. St. 9, 84 Am. Dec. 470, at pages 26 and 27:
“Perpetuities are grants of property, wherein the vesting of an estate or interest is unlawfully postponed. Saunders on Uses and Trusts, 196.”
“The law allows the vesting of an estate or interest, or the power of alienation, to be postponed, and the accumulation of its increase to be made previous to vesting, for the period of lives in being, and twenty-one years and nine months thereafter, and all restraints upon the vesting, that may suspend it beyond that period, are treated as perpetual restraints, and therefore as void, and consequently the estates or interests dependent upon them are void ; and nothing is *24denounced by the law as a perpetuity that does not transgress this rule.”
This case was followed and the same rule announced in Yard’s Appeal, 64 Pa. St. 95.
The common-law rule against perpetuities is thus shown to be not a rule in restraint of alienation, but a rule forbidding the indefinite postponement of the vesting of title. Incidentally this rule may operate to remove restrictions on the immediate conveyance of property. However, the true object of the rule is to prevent the creation of interests upon remote contingencies, and this not because of the inalienable quality of a remote contingency, but because of its uncertain value.
Some courts have been misled in the application of the rule against perpetuities because of a misconception of the meaning of the word as used in the rule, and it seems that such is the condition of the majority of the court in this case. I am aware that the term “perpetuities” is used in its popular and natural sense in most, and, perhaps, all, of the statutes enacted upon the subject in this country, but these statutes cut no figure with us.
■ Now, in the light of the true meaning of the rule against perpetuities, how does it fare with the conveyance in this case, if we grant that the object named therein is not a charity ? The granting clause is “to have and to hold the same, together with all and singular the tenements, hereditaments and appurtenances thereunto belonging, or in any wise appertaining, forever, in fee.” Wherein is there a postponing of •$he vesting of this title ? Upon what contingency or condition does the immediate vesting of the title, the entire title, the fee-simple title, depend? Upon the delivery of the deed, these trustees were the sole, uh-*25conditional owners of the land. The vesting of no part of the title was postponed or conditioned. To be sure, the use of this entire title was directed, but the immediate vesting of the title itself was not limited nor even its alienation restrained. That the grant was to trustees makes no difference when the grant was of the entire interest, to vest immediately and unconditionally.
A well-known rule of construction requires us, if there is a doubt as to the character of the dec 1, to resolve it in favor of the conveyance so as to hold it valid and not void, and unless its language absolutely forbids such a construction, we should so hold it. A grantor is supposed to intend a legal result. A grantee is entitled to hold what he has received. (Dean v. Mumford, 102 Mich. 510, 61 N. W. 7.)
Again, as has been hereinbefore suggested, even under the mistaken view of the majority as to the meaning of the rule against perpetuities, the conveyance in question is perfectly good. It conveys to the gentlemen named the title to the premises in?fee. A fee in land is the entire title, the absolute title, the largest possible estate. No words of inheritance, succession or power of disposal need to be added. This term implies them all. More than this, the habendum clause carries this title so granted to “their heirs and assigns.” It would insult the intelligence of the veriest tyro in the law to cite authorities to prove that the words of the granting and habendum clauses in the deed in question are sufficient to convey a full fee-simple title, which means everything that can be said for a title in lands. These words are used daily to accomplish this purpose. This deed will be searched in vain for any word or phrase necessarily restraining the right of disposition for one moment, not to say *26perpetually. Every condition found in the deed is entirely consonant with the right, if, indeed, they do not contemplate the sale of portions, at least, of the premises granted. If this be not so, they at most are but conditions subsequent and do not in the least serve to limit the fee already granted.
“If the act or condition required do not necessarily precede the vesting of the estate, but may accompany or follow it, and if the act may as well be done after as before the vesting of the estate ; or if, from the nature of the act to be performed, and the time required for its performance, it'is evidently the intention of the parties that the estate shall vest, and the grantee pei'form the act, after taking possession, then the condition is subsequent.” (Tied., Real Prop. §273.)
“It is a rule of law and equity, that where a vested estate is distinctly given, and there are annexed to it conditions, limitations, powers, trusts (including trusts for accumulation) or other restraints relative to its use, management, or disposal, that are not allowed by law, it is these restraints, and the estates limited on them, that are void, and not the principal or vested estate.” (City of Philadelphia v. Girard’s Heirs, 45 Pa. St. 9, 84 Am. Dec. 475, citing a large number of cases in support thereof.)
Not one of the conditions of this deed are conditions upon which the title in fee simple shall vest in the trustees. The most that can be said is that they are directions as to the management of the estate after the vesting of title,,and, being, at most, conditions subsequent to the granting of this estate absolute, with consequent power of alienation, they do not serve to limit such power. It is a well-established rule that the courts view with great jealousy an attempt to defeat by an attached condition an estate clearly granted, and only do so when there is no reconciliation possible. (Ernest v. Shinkle, 95 Ky. 608, 26 S. W. 813; Saxton and hus*27band v. Webber and others, 83 Wis. 617, 53 N. W. 905, 20 L. R. A. 509; Combs v. Combs et al., 67 Md. 11, 8 Atl. 757, 1 Am. St. Rep. 359; Daniels v. Eldridge, 125 Mass. 356; Stansbury v. Hubner et al., 73 Md. 228, 20 Atl. 904, 11 L. R. A. 204, 25 Am. St. Rep. 584.) Further, a condition, in order to defeat or limit such an estate, must not only be definite and' certain, but legal, and a condition subsequent, not legal, will be disregarded. So here, if any of the conditions in this deed can be construed to limit the fee therein granted, which seems to be impossible, and such condition raises the restraint upon alienation which the chief justice thinks is vicious, under the rule against perpetuities, then süch condition is illegal and must be disregarded. It has even been held that the courts, in order to sustain a conveyance, will disregard a condition repugnant to the rule against perpetuities. (Edgerly v. Barker, 66 N. H. 434, 31 Atl. 900, 28 L. R. A. 328.)
Let me illustrate the operation of the rule as laid down in the majority opinion. Probably the title to every piece of property devoted to church uses or the use bf denominational schools in Kansas is held by trustees in trust for an indeterminate number and personnel of those loosely known as members of the congregation, or patrons of schools. Such'title is so to be held forever — a perpetuity, as defined by our brethren. Now, a church or a denominational school is not a charity, under the argument of the majority, because it is not subject to public visitation, nor can a public tax be levied for its support; therefore, every such title is liable to forfeiture to its grantee under the rule against perpetuities, as laid down in this opinion.
The deed in the case at bar is not obnoxious to the rule against perpetuities in the common-law definition *28of that rule — that being the only definition open to us — because the title thereby conveyed vests presently and is not postponed. Nor would it be obnoxious to that rule were it what the majority mistakenly suppose it to be, for it conveys an absolute title in fee simple with power of inheritance and disposal, as it warrants the title in the “heirs and assigns” of the grantees, and this title is nowise limited or restrained by the conditions precedent or subsequent in the deed.
Again, the purpose of this trust is a charity and, as such, is removed from the operation of the rule against perpetuities. This is so conclusively shown by logic and precedent in the dissenting opinion of Mr. Justice Pollock that there is no need of extended comment by me. I will suggest, however, that no reason exists for the emphasis laid upon the word “public” in this connection. A charity is a charity, and a charity is entitled to exemption from the forfeiture denounced by the rule. The word “public” adds nothing, and it only comes into the discussion from some cases considering the question as to the right of exemption from taxation under constitutions or statutes exempting “public charities.”
The reason why charities are relieved from the forfeiture declared by the rule in question is clearly stated by Professor Gray, in section 595, supra, which is as follows :
“That rule concerns itself with the beginning, not with the end of estates. There is therefore no harm in the equitable estate of the individual ending at a remote period. There is no change in the legal estate, and the only matter which can be thought obnoxious to the rule against perpetuities is that the charitable trust begins at a remote period. But under the charitable trust no one has any rights, and as the purpose of the rule against perpetuities is to prevent the crea*29tiou of remote rights, it might be argued that the rule has no application.”
The argument of the majority stands upon two propositions : (1) A charity must be inclusive as to all classes within a definite territory ; (2) in order to be a charity such as not to be obnoxious to the rule, the right of public visitation and public taxation in aid of the same must exist. Neither of these tests is sound. It is agreed that a segregation limited by territory is good; that a gift to the orphans of a given city, ward, precinct or school district would be a charity, because a multiplication of these divisions would finally include the entire state. Now, would not the same reasoning make a gift to the orphans of deceased Odd Fellows, or Masons, or Methodists, or Baptists, or of persons belonging to no society or church, equally a good charity ? A multiplication of classes would become wholly inclusive ; that is, the entire needy could be as easily included by restriction to classes as by restriction to territory. Clearly the charitably inclined would be more certainly moved to those of a class in which they were especially interested, as in the present instance, than to those of a given territory indiscriminately. I cannot appreciate the logic which would include one and exclude the other.
The taxation theory deserves praise for its novelty, at least, for it is certainly new. Its application would make void all gifts to churches, missionary societies, Bible societies, sectarian colleges, temperance societies, and many other objects which are now recognized everywhere as charitable. None of these is subject to public visitation or could.be the beneficiary of a public tax.
Through all the books is found the suggestion that *30the promotion of charity should, be encouraged ; that courts will resolve all reasonable doubts to that end. Indeed, such is the prompting of the spirit of this age, that a broadening of our love for our fellow men and pity for the sorrows of needy and dependent ones, so universally growing, goes far to soften and temper the increasing.tide of commercialism. The courts ought rather to encourage the growth of these laudable purposes than to exercise their ingenuity in inventing new limitations thereon. There is enough in the old rules of the law to defeat the charitable purposes of the unwary and ill informed without inventing new ones. The judicial defeat of these purposes has not infrequently brought the courts into disrepute. The language of Mr. Justice Marshall in Harrington and others v. Pier and others, 105 Wis. 485, 490, 82 N. W. 345, 50 L. R. A. 307, 76 Am. St. 927, fitly reprobates such a course :
“Few things occur in the administration of justice more lamentable than the occasional strangling of some wise and noble purpose to devote the savings, or a part of them, of a life of industry, to the upbuilding of the human race at some point or in some field, and the diversion of what was intended for some public benefit to private use, directly contrary to the will of him whose last days were solaced with the thought that his public benefactions would build an enduring monument to his memory in the hearts of grateful people, and the hope of eternal rewards for such well-doing believed to be waiting for bestowal.”
I find no case in the books, nor can conceive of one, where a purpose to establish a noble charity has been more ruthlessly wrenched aside than in the one at bar. The story is pathetic, if not tragic. Mr. DeBoissiere was a native of France. Inspired by a broad charity and love of his kind, he had entertained the purpose *31to devote considerable of his property to the softening of the condition of various classes and needy ones. Jus.t what direction this desire was to take when he acquired the property in question does not appear, but it does appear that for several years he had been looking around for a worthy object upon which to bestow his estate, and to place it in such shape that it would be safely managed and prove of great and permanent value to the needy. After long consideration and many conferences with the charitably inclined, he selected the particular object indicated in his deed and conveyed the estate, the value of which is approximately one hundred thousand dollars, to the gentlemen named, with certain general directions as to his views of the manner in which his noble object was to be carried out. Satisfied with this arrangement, he went back to France and soon thereafter died. The plaintiffs in error, for little more than a nominal consideration, recem a from Mr. DeBoissiere’s sister, and only heir, a quitclaim deed to the property in question, and they are enabled by this decision to divert this noble provision for a needy and deserving class from the purpose of its donor. If this sad result were the necessary consequence of the application of well-recognized rules of law, no one should complain, but, in view of the fact that new theories are invented and an. unwarranted and unsupported application of rules is made to accomplish it, ample ground for this dissent exists. In my opinion, the result arrived at finds warrant in no fact or consideration in the case.